DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not disclose the following: a peripheral adiabatic body configured as a portion of the vacuum adiabatic body, and at least one portion of the shielding part to be fixed to the peripheral adiabatic body, wherein the peripheral adiabatic body includes a first peripheral adiabatic material provided in a shape that is bent twice and a second peripheral adiabatic material provided in a shape that is bent twice (claim 1), a hinge, wherein at least one portion of the hinge is fastened to the peripheral adiabatic body, and wherein the hinge includes a shaft of the hinge and a hinge mounting part, wherein the hinge mounting part is coupled to the peripheral adiabatic body without being provided in the shaft such that the shaft of the hinge become more distant from the shielding part (claim 26), a hinge, wherein at least one portion of the hinge is fastened to the peripheral adiabatic body, and wherein the hinge includes a hinge shaft, wherein the hinge shaft is disposed outside of the vacuum adiabatic body, and wherein the hinge shaft is fixed to at least one portion of a component, the component having an additional adiabatic material and being adjacent to the peripheral adiabatic body (claim 29), an expanding part provided on the shielding part, the expanding part having additional adiabatic material; and an air gap provided between the expanding part and the first plate, and the air gap is provided between an inner edge of the expanding part and an inner edge of the shielding part (claim 34), and wherein the peripheral adiabatic body includes a groove configured to receive a portion of the shielding part inserted into the groove and a gasket holding end configured to be inserted into and fixed to another portion of the shielding part, the groove being an empty space in an inner surface of the peripheral adiabatic body, and the gasket holding end to protrude from the inner surface of the peripheral adiabatic body (claim 37).
Although the closest prior art of record, Sanders et al. (US 2013/0195544), teaches an adiabatic body comprising: a first plate to have a first temperature; a second plate to have a second temperature different than the first temperature; a seal configured to seal the first plate and the second plate and to provide an inner space, and the inner space is to be provided in a vacuum state; and a shielding part configured to provide an adiabatic effect, the shielding part is disposed outside the inner space, and the shielding part disposed in a groove of the peripheral adiabatic body there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one of ordinary skill in the art to modify the teachings of the prior art to provide a peripheral adiabatic body configured as a portion of the vacuum adiabatic body, and at least one portion of the shielding part to be fixed to the peripheral adiabatic body, wherein the peripheral adiabatic body includes a first peripheral adiabatic material provided in a shape that is bent twice and a second peripheral adiabatic material provided in a shape that is bent twice (claim 1), a hinge, wherein at least one portion of the hinge is fastened to the peripheral adiabatic body, and wherein the hinge includes a shaft of the hinge and a hinge mounting part, wherein the hinge mounting part is coupled to the peripheral adiabatic body without being provided in the shaft such that the shaft of the hinge become more distant from the shielding part (claim 26), a hinge, wherein at least one portion of the hinge is fastened to the peripheral adiabatic body, and wherein the hinge includes a hinge shaft, wherein the hinge shaft is disposed outside of the vacuum adiabatic body, and wherein the hinge shaft is fixed to at least one portion of a component, the component having an additional adiabatic material and being adjacent to the peripheral adiabatic body (claim 29), an expanding part provided on the shielding part, the expanding part having additional adiabatic material; and an air gap provided between the expanding part and the first plate, and the air gap is provided between an inner edge of the expanding part and an inner edge of the shielding part (claim 34), and wherein the peripheral adiabatic body includes a groove configured to receive a portion of the shielding part inserted into the groove and a gasket holding end configured to be inserted into and fixed to another portion of the shielding part, the groove being an empty space in an inner surface of the peripheral adiabatic body, and the gasket holding end to protrude from the inner surface of the peripheral adiabatic body (claim 37), in combination with all other claimed features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J TEITELBAUM whose telephone number is (571)270-5142.  The examiner can normally be reached on Monday-Friday 8:00 am-4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID J TEITELBAUM/Primary Examiner, Art Unit 3763